Name: Council Regulation (EEC) No 1854/81 of 30 June 1981 amending Regulation (EEC) No 3517/80 establishing ceilings for and Community surveillance of imports of certain products originating in Malta (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 185/2 Official Journal of the European Communities 7. 7 . 81 COUNCIL REGULATION (EEC) No 1854/81 of 30 June 1981 amending Regulation (EEC) No 3517/80 establishing ceilings for and Community surveillance of imports of certain products originating in Malta ( 1981 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the period of validity of Regulation (EEC) No 3508/80 was extended until 31 December 1981 by Council Regulation (EEC) No 1853/81 (4) ; whereas it is therefore necessary to extend the period of validity of Regulation (EEC) No 3517/80 to the same date and to increase the ceilings fixed therein to the annual ceilings provided for in the abovementioned Addi ­ tional Protocol , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION : Article 1 Whereas, on the basis of Council Regulation (EEC) No 3508/80 of 22 December 1980 extending the term of validity of the arrangements applicable to trade with Malta beyond 31 December 1980 ('), the Council adopted Regulation (EEC) No 3517/80 (2) ; Whereas Regulation (EEC) No 3517/80 is valid until 30 June 1981 ; whereas the ceilings established therein are equal to 50 % of the annual ceilings provided for in the Additional Protocol to the Agreement establi ­ shing an association between the European Economic Community and Malta (3) ; Regulation (EEC) No 3517/80 is hereby amended as follows : 1 . In Article 1 ( 1 ), '30 June 1981 ' shall be replaced by '31 December 1981 '. 2 . The Annex shall be replaced by the following : ANNEX List of products subject to import ceilings in 1981 Serial No CCT heading No Description NIMEXEcode Level of ceiling (tonnes) 1 2 3 4 5 I M 1 55.05 Cotton yarn , not put up for retail sale 55.05 ­ all Nos 1 458 (suspended) I M 2 55.09 Other woven fabrics of cotton 55.09 ­ all Nos 120 I M 3 56.04 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning 56.04 ­ all Nos 972 (suspended) I M 4 60.05 Outer garments and other articles, knitted or crocheted, not elastic 60.05 ­ all Nos 262 I M 5 61.01 Men's and boys' outer garments 61.01 ­ all Nos 991 ' (') OJ No L 367, 31 . 12. 1980, p . 86 . (2) OJ No L 370 , 31 . 12. 1980 , p . 12 . (3) OJ No L 304, 29 . 11 . 1977, p . 2. (') See page 1 of this Official Journal . 7. 7 . 81 Official Journal of the European Communities No L 185/3 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1981 . For the Council The President Ch . A. van der KLAAUW